ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                              )
                                           )
EvolvaAG                                   )      ASBCA Nos. 62110, 62111
                                           )
Under Contract No. HDTRAl-06-C-0029        )

APPEARANCES FOR THE APPELLANT:                    David R. Hazelton, Esq.
                                                  Kyle R. Jefcoat, Esq.
                                                  Dean W. Baxtresser, Esq.
                                                   Latham & Watkins, LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Arthur M. Taylor, Esq.
                                                   DCMA Chief Trial Attorney
                                                  Debra E. Berg, Esq.
                                                   Trial Attorney
                                                   Defense Contract Management Agency
                                                   Hanscom AFB, MA

                             ORDER OF DISMISSAL

      Appellant has requested to withdraw these appeals with prejudice. The
government does not object. Accordingly, these appeals are dismissed from the
Board's docket with prejudice.

      Dated: November 13, 2019




                                                dministrative Judge
                                               Chairman
                                               Armed Services Board
                                               of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA Nos. 62110, 62111, Appeals of
Evolva AG, rendered in conformance with the Board's Charter.

      Dated:



                                              PAULLA K. GATES-LEWIS
                                              Recorder, Armed Services
                                              Board of Contract Appeals




                                        2